
SHARE PURCHASE AGREEMENT

 



This Share Purchase Agreement ("Agreement") is entered into as of April 15, 2014
by and between:



 

Cannabis Capital Corp ("Buyer"), a Nevada corporation, with registered address
of 9107 Wilshire Blvd., Suite 450, Beverly Hills CA 90210, U.S.A.

 

And

 

WebCongress, Inc. ("Seller"), a Florida corporation, with registered address of
848 Brickell Avenue, Suite 900, Miami FL 33131, U.S.A




RECITALS

A. Seller desires to sell, assign, transfer and convey to the Buyer all of the
Seller’s shares, rights, assets, technology, intellectual property, titles, and
interest in WebCongress, Inc. (the "Assets").

B. Subject to the terms and conditions of this Agreement, the Seller agrees to
sell to the Buyer and the Buyer agrees to purchase from the Seller, the Seller’s
Assets with all liabilities or obligations or encumbrances attached to the
Seller’s Assets.

C. WebCongress, Inc. and/or the W Team listed in Section G below and Cannabis
Capital Corp and/or its executives require Management Agreements to manage and
operate the WebCongress, Inc. operations and departments which include but are
not limited to;

1.

WebCongress Florida

2.

WebCongress Europe

3.

WebCongress bureau of advisors, local directors and ambassadors

4.

W Agency

5.

W Academy

6.

Along with other operations and departments as established from time-to-time for
the expansion of its business worldwide.

D. Exhibit 1 to be provided according to the Seller’s Assets as listed but not
limited to the list below (“Assets”):

a.



Brands, trademarks, trade-names, and designs

b.

Website

c.

Client Base

d.

All Capital Assets

e.

All Hardware and Software

f.

All Intellectual Property

g.

All Internal Systems

h.

All contracted rights, properties, patents, trademarks, and distribution rights
and agreements pertaining to WebCongress.

 

E. The Buyer shall assume all liabilities and obligations with respect to the
Seller’s Assets. As listed on Exhibit 2 attached hereto, and will not assume any
liabilities or obligations that are not listed on Exhibit 2.


F. Once the acquisition is closed, as soon as possible the Buyer shall finance
business operations of its new subsidiary, WebCongress Inc., as follows:




1.

Total of three million USD ($3,000,000.00) operations for three (3) years.

2.

Two hundred and fifty thousand USD ($250.000.00) paid per quarter, the first
fifty thousand USD ($50,000.00) of the first quarterly payment to be wired
within 24 hours of signing this Agreement.

3.

To be paid Quarterly into the WebCongress bank account until paid in full

4.

The use of proceeds for the three million USD ($3,000,000.00) financing budget
is to be approved by the Board of Directors of CBCA and shall include, among
other things, WC employee and consultant salaries and related compensation
expenses.

 

G. Shares for W Team newly issued Rule 144 restricted common stock of Buyer
current common stock, par value $0.001 per share. A share pooling agreement or
similar share sale agreement at the discretion of the Company will govern these
shares as provided in each five (5) year management agreement for the people
listed below:







100,000

Ouali Benmeziane

(for partial purchase consideration of

WebCongress

pursuant to this Agreement)




900,000

Ouali Benmeziane

(for services per management agreement)




500,000

Alex Frejrud

(for services per management agreement)




500,000

Drue Young

(for services per management agreement)




100,000

Abdelhamid Benmeziane      

(for services per management agreement)




100,000

Teala Danyel Smith

(for services per management agreement)




100,000

Manuel Angel Rodriguez

 (for services per management agreement)




[agreement continues on next page]






 1               

             



AGREEMENT



The parties, intending to be legally bound, agree as follows:



ARTICLE 1

 

DEFINITIONS

 

For the purposes of this Agreement, the following terms and variations on them
have the meanings specified in this Section 1:

 

"Assets" is defined as all tangible and intangible assets of the business of the
Seller at Closing and as represented in Exhibit 1 of this Agreement, excluding
undisclosed liabilities.

 

"Buyer" is defined in the first paragraph of this Agreement and is a U.S.
publicly traded company on the OTC Markets under the symbol “CBCA”.

 

"Buyer Shares" means one hundred thousand (100,000) newly issued Rule 144
(defined below) restricted common stock of Buyer current common stock, par value
$0.001 per share.

 

"Closing" means the consummation and completion of the purchase and sale of the
Shares.

 

"Closing Date" means the date on which the Closing actually takes place that
shall occur on or before May 1, 2014 unless mutually agreed to extend by both
parties.

 

"Consent" means any approval, consent, ratification, waiver or other
authorization.

 

"Contemplated Transactions" means all of the transactions to be carried out in
accordance with this Agreement, including the purchase and sale of the Shares,
the performance by the parties of their other obligations under this Agreement.

 

"Contract" means any contract, agreement, commitment, understanding, lease,
license, franchise, warranty, guaranty, mortgage, note, bond or other instrument
or consensual obligation (whether written or oral and whether express or
implied) that is legally binding.

 

"Contravene" -- an act or omission would "Contravene" something if, as the
context requires:



(a) the act or omission would conflict with it, violate it, result in a breach
or violation of or failure to comply with it, or constitute a default under it;

(b) the act or omission would give any Governmental Body or other Person the
right to challenge, revoke, withdraw, suspend, cancel, terminate or modify it,
to exercise any remedy or obtain any relief under it, or to declare a default or
accelerate the maturity of any obligation under it; or

(c) the act or omission would result in the creation of an Encumbrance on the
Assets.

"Encumbrance" means any charge, claim, mortgage, servitude, easement, right of
way, community or other marital property interest, covenant, equitable interest,
license, lease or other possessory interest, lien, option, pledge, security
interest, preference, priority, right of first refusal or similar restriction.

"Financial Statements" is defined in Section 3.4.

"GAAP" means generally accepted accounting principles for financial reporting in
the United States.

"Governing Document" means any charter, Sections, bylaws, certificate,
statement, statutes or similar document adopted, filed or registered in
connection with the creation, formation or organization of an entity, and any
Contract among all equity holders, partners or members of an entity.

"Governmental Authorization" means any Consent, license, permit or registration
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Law.

"Governmental Body" means any (a) nation, region, state, county, city, town,
village, district or other jurisdiction, (b) federal, state, local, municipal,
foreign or other government, (c) governmental or quasi-governmental authority of
any nature (including any governmental agency, branch, department or other
entity and any court or other tribunal), (d) multinational organization, (e)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, or (f) official of any of the foregoing.

"Knowledge" means, with respect to Seller, the actual knowledge after reasonable
investigation of Seller or of its officers or senior managerial employees.

"Law" means any constitution, law, statute, treaty, rule, regulation, ordinance,
code, binding case law, principle of common law or notice of any Governmental
Body.

"Liabilities" includes liabilities or obligations of any nature, whether known
or unknown, whether absolute, accrued, contingent, choate, inchoate or
otherwise, whether due or to become due, and whether or not required to be
reflected on a financial statement prepared in accordance with GAAP.

"Name and Brand" shall mean the Seller’s name, logo, brand, image and other
commercial or marketing materials that identify and establish identity for the
company.

"Order" means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator and any Contract with
any Governmental Body pertaining to compliance with Law.

"Ordinary Course of Business" refers to actions taken in the Seller’s normal
operation, consistent with its past practice and having no material adverse
effect on the financial or other condition, results of operations, assets,
liabilities, equity, business or prospects of the Assets.

"Person" refers to an individual or an entity, including a corporation, share
company, limited liability company, partnership, trust, association,
Governmental Body or any other body with legal personality separate from its
equity holders or members.

"Proceeding" means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

"Purchase Price" is defined in Section 2.2.

"Rule 144" is a U.S. Securities and Exchange Commission (SEC) regulation
promulgated under the Securities Act.

"Securities Act" means the Securities Act of 1933.

"Securities Exchange Act" means the Securities Exchange Act of 1934.

"Seller Bill of Sale" is defined in Section 2.4(a)(i).

"Seller" is defined in the first paragraph of this Agreement.

"Seller's Disclosure Schedule" means the disclosure schedule delivered pursuant
to Section 3 by Seller to Buyer concurrently with the execution of the
Agreement.

"Shares" means the one hundred (100) shares, represented by Seller as all issued
and outstanding common or preferred shares, inclusive of any other ownership, of
the Seller.

 



2                

             




ARTICLE 2



SALE AND TRANSFER OF SHARES; CLOSING



 

2.1 SHARES


Upon the terms and subject to the conditions set forth in this Agreement
including Section 8.2(c), at the Closing, Seller will sell and transfer the
Shares (all shares and ownership of Seller, as defined above) to Buyer, and
Buyer will purchase and acquire the Assets from Seller.

 

2.2 PURCHASE PRICE

The parties agree that on or prior to the Closing Date, the Buyer shall pay the
Seller and or its assigns (Mr. Ouali Benmeziane) the Buyer Shares (defined above
as one hundred thousand shares (100,000) Rule 144 restricted common stock in the
Buyer’s company).

2.3 CLOSING

The Closing will take place on or before May 1, 2014 following the satisfaction
or waiver of each of the conditions set forth in Articles 5 and 6, unless
extended by mutual agreement of the parties.

2.4 CLOSING DELIVERIES

At the Closing:

(A) Seller will deliver to Buyer:
  
   (I) Bill of Sale in the form of Exhibit 3 duly endorsed (or accompanied by
duly executed Power of Attorney); including release executed by Seller (the
"Seller Bill of Sale");
  
   (II) a certificate executed by Seller as to the accuracy of Seller's
representations and warranties as of the date of this Agreement and as of the
Closing in accordance with Section 6.1 and as to their compliance with and
performance of its covenants and obligations to be performed or complied with on
or before the Closing Date in accordance with Article 6;

(B) Buyer will deliver:
   (I) Stock certificates representing the Buyer Shares as per this Agreement.

 



 3               

             



ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLER



Seller represents and warrants to Buyer that:

 

3.1 ORGANIZATION AND GOOD STANDING

 

The Assets are those described in Exhibit 1 attached hereto.

ENFORCEABILITY; NO CONFLICT


(A) Seller has the absolute and unrestricted right, power, authority and
capacity to execute and deliver this Agreement and to perform their obligations
under this Agreement.  Assuming due authorization, execution and delivery of
this Agreement by Buyer, this Agreement constitutes the legal, valid and binding
obligation of Seller and the Company, enforceable against Seller and the Company
in accordance with its terms.  

B) Seller and the Company are not and will not be required to give any notice to
any Person or obtain any Consent or Governmental Authorization in connection
with the execution and delivery of this Agreement or the consummation or
performance of any of the Contemplated Transactions.

(C) Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will directly or indirectly
(with or without notice or lapse of time) (i) Contravene any provision of the
Governing Documents of the Assets, (ii) Contravene any Assets Contract,
Governmental Authorization, Law or Order to which Assets or Seller, or any of
the assets owned or used by the Assets, may be subject, or (iii) result in the
imposition or creation of any Encumbrance upon or with respect to any of the
assets owned or used by the Assets.

3.2 CAPITALIZATION AND OWNERSHIP

3.3 Seller is the Registered owner of the “Assets”.

3.4 FINANCIAL STATEMENTS

There will be no liabilities owed to Seller, or any family member of any
employees, consultants or affiliates of Seller.

3.5 NO UNDISCLOSED LIABILITIES

The Assets have no undisclosed Liabilities.

3.6 CONTRACTS; NO DEFAULTS

(A) Section 3.6 of Seller's Disclosure Schedule contains an accurate and
complete list of:

      (I) each Seller Contract that involves performance of services or delivery
of goods or materials by the Seller of an amount or value in excess of $10,000;

     (II) each Seller Contract that involves performance of services for or
delivery of goods or materials to the Seller of an amount or value in excess of
$10,000; and

     (III) each Seller Contract that was not entered into in the Ordinary Course
of Business and that involves the expenditure or receipt by the Seller of an
amount or value in excess of $1,000.

3.7 LEGAL PROCEEDINGS; ORDERS

(B) There exists no pending Proceedings (i) by or against the Seller or that
otherwise relate to or may affect the business of, or any of the assets owned or
used by, the Seller or (ii) that challenge, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions.  To Seller's Knowledge, no other such Proceeding has
been threatened, and no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Proceeding.  

(C) There exists no pending Order to which the Seller, or any of the assets
owned or used by the Seller, is or has been subject.  

3.8 SECURITIES LAW MATTERS

The parties acknowledge that they both have received independent legal counsel
with respect to applicable U.S. securities law in regards to the sale and
acquisition under this Share Purchase Agreement and each party shall be solely
responsible for all reporting and filing with the SEC, or any other government
agency as required, with respect to this transaction.

3.9 BROKERS OR FINDERS

Seller has not incurred any Liability for brokerage or finders' fees or agents'
commissions or other similar payment in connection with the Contemplated
Transactions.

 



  4              

             



ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

 



Buyer represents and warrants to Seller that:



 

4.1 ORGANIZATION

 

Buyer is a U.S. public corporation that trades on the OTC Markets under the
stock symbol CBCA and is a corporation duly organized, validly existing and in
good standing under the laws of Nevada, U.S.A., its jurisdiction of
organization.


4.2 ENFORCEABILITY; NO CONFLICT

 

(A) Buyer has the absolute and unrestricted right, power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement, which actions have been duly authorized and approved by all necessary
corporate action of Buyer.  Assuming the execution and delivery of this
Agreement by Seller, this Agreement constitutes the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.  

 

(B) Buyer is not and will not be required to obtain any Consent or Governmental
Authorization in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.

 

(C) Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to (i) any provision of Buyer's
Governing Documents, (ii) any resolution adopted by the board of directors or
the stockholders of Buyer, (iii) any Law, Order or Governmental Authorization to
which Buyer may be subject or (iv) any Contract to which Buyer is a party or by
which Buyer may be bound.

 

4.3 BROKERS OR FINDERS

 

Buyer has not incurred any Liability for brokerage or finders' fees or agents'
commissions or other similar payment in connection with the Contemplated
Transactions.

 

 



 5               

             



ARTICLE 5

COVENANTS OF THE PARTIES BEFORE CLOSING

 



5.1 ACCESS AND INVESTIGATION



 

Between the date of this Agreement and the Closing Date and upon reasonable
advance notice from Buyer, Seller will, and will cause the Assets to, (a) afford
Buyer full and free access to Seller’s personnel, properties, Contracts, books
and records, and other documents and data, (b) furnish such Persons with copies
of all such Contracts, books and records, and other documents and data as Buyer
may reasonably request, and (c) furnish such Persons with such additional
financial, operating and other data and information as Buyer may reasonably
request.

 

5.2 OPERATION OF THE BUSINESS OF THE SELLER

 

Between the date of this Agreement and the Closing Date, Seller will, and will
cause the Seller to, (a) conduct its business only in the Ordinary Course of
Business, (b) use their Best Efforts to preserve intact the current business
organization of the Seller, keep available the services of the current officers,
employees and agents of the Seller, and maintain relations and goodwill with
suppliers, customers, landlords, creditors, employees, agents and others having
business relationships with the Seller, (c) confer with Buyer concerning
operational matters of a material nature and (d) otherwise report periodically
to Buyer concerning the status of the business, operations and finances of the
Seller.

 

5.3 SHAREHOLDER APPROVAL

 

Buyer acknowledges that it has signed directors’ and majority shareholders’
approval to consummate this Agreement.

 

ARTICLE 6

CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE

 

Buyer's obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, on or before
the Closing Date, of each of the following conditions (any of which may be
waived by Buyer, in whole or in part):

 

6.1 ACCURACY OF REPRESENTATIONS

 

All of Seller's representations and warranties in this Agreement (considered
both collectively and individually) must have been accurate in all material
respects as of the date of this Agreement, and must be accurate in all material
respects as of the Closing Date, as if then made.

 

6.2 SELLERS’ PERFORMANCE

 

6.3 All of the covenants and obligations that Seller is required to perform or
to comply with under this Agreement on or before the Closing Date (considered
both collectively and individually) must have been duly performed and complied
with in all material respects.

 

6.4 STOCKHOLDER APPROVAL

 

Seller acknowledges that it has signed any and all directors’ and/or majority
shareholders’ approvals necessary, if any, to legally consummate this Agreement.




 



6                

             



ARTICLE 7

CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE

 



Seller's obligation to sell the Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, on or before
the Closing Date, of each of the following conditions (any of which may be
waived by Seller, in whole or in part):



 

7.1 ACCURACY OF REPRESENTATIONS

 

All of Buyer's representations and warranties in this Agreement (considered both
collectively and individually) must have been accurate in all material respects
as of the date of this Agreement and must be accurate in all material respects
as of the Closing Date as if then made.


7.2 BUYER’S PERFORMANCE

 

The Buyer agrees to contract Seller personnel in accordance with this Agreement
as follows:

 

The W Team named in Section G of the Recitals shall upon Closing be appointed to
serve as employees or consultants of the Buyer to oversee all matters pertaining
to the general operation of WebCongress presented under the Seller’s Assets.
 All of the covenants and obligations that the Buyer is required to perform or
to comply with under this Agreement on or before the Closing Date (considered
both collectively and individually) must have been performed and complied with
in all material respects.

 

ARTICLE 8

TERMINATION

 

8.1 TERMINATION EVENTS BEFORE OR AT THE CLOSING

 

Subject to Section 8.2, this Agreement may, by notice given before or at the
Closing, be terminated:

 

(A) by mutual consent of Buyer and Seller;

 

(B) by Buyer if the satisfaction of any condition in Article 6 is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition;

 

(C) by Seller if the satisfaction of any condition in Article 7 is or becomes
impossible (other than through the failure of Seller to comply with its
obligations under this Agreement) and Seller has not waived such condition; and

 

(D) by either Buyer or Seller if the Closing has not occurred (other than
through the failure of any party seeking to terminate this Agreement to comply
fully with its obligations under this Agreement) on or before May 1, 2014 or
such later date as Buyer and Seller may agree upon.

 

8.2 EFFECT OF TERMINATION / BREACH


(a) Each party's right of termination under is in addition to any other rights
each Party may have under this Agreement or at law or equity, subject to Section
8.2(d).

(b) If this Agreement is terminated pursuant to Section 8.1, all obligations of
the parties under this Agreement will terminate; provided, however, that if this
Agreement is terminated by a party because of the breach of the Agreement by
another party or because one or more of the conditions to the terminating
party's obligations under this Agreement is not satisfied as a result of any
other party's failure to comply with its obligations under this Agreement, the
terminating party's right to pursue all legal remedies will survive such
termination unimpaired.  

(c) Following the Closing but within three (3) years of the Closing, if this
Agreement is terminated because of an adjudicated material breach of the
Agreement that was not cured by the Buyer within ninety (90) days of notice by
the Seller pursuant to Section 8.2(d), the Buyer stipulates that it shall return
the Shares to Mr. Ouali Benmeziane to restore his sole ownership of WC and, as
an additional penalty, no return of operating funds provided to WC by the Buyer
that have been properly allocated and dispersed shall be required to be repaid
to the Buyer.

(d) Notwithstanding the foregoing, if either Party believes the other Party has
breached this Agreement, unless circumstances warrant an immediate remedy at law
or equity by a court of competent jurisdiction, each Party shall first, before
taking formal legal action, provide not less than ninety (90) days written
notice of the alleged breach of this Agreement to the other Party and such Party
shall have sixty (60) days to cure said breach.




ARTICLE 9

INDEMNIFICATION; REMEDIES

 

9.1 SURVIVAL

 

All representations, warranties, covenants and obligations in this Agreement,
and any other certificate or document delivered pursuant to this Agreement, will
survive the Closing and the consummation of the Contemplated Transactions.

 

 



 7               

             



ARTICLE 10

GENERAL PROVISIONS

 



10.1 EXPENSES



 

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of its Representatives.  

 

10.2 FURTHER ACTIONS

 

Upon the request of any party to this Agreement, the other parties will
(a) furnish to the requesting party any additional information, (b) execute and
deliver, at their own expense, any other documents and (c) take any other
actions as the requesting party may reasonably require to more effectively carry
out the intent of this Agreement and the Contemplated Transactions.

 

10.3 ENTIRE AGREEMENT AND MODIFICATION

 

This Agreement supersedes all prior agreements among the parties with respect to
its subject matter a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter.  This
Agreement may not be amended, supplemented or otherwise modified except in a
written document executed by the party against whose interest the modification
will operate.

 

10.4 NOTICES

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written receipt) or (b) when received by the addressee, if sent by
a nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses set forth below.  The Parties shall update
each other with any change to the official notice address:




If to Buyer:

Cannabis Capital Corp.

9107 Wilshire Blvd.

Suite 450

Beverly Hills, CA 90210

U.S.A.

Attention: Chad S. Johnson, Esq. (“Buyer”)




If to Seller:

WebCongress, Inc.

848 Brickell Avenue

Suite 900

Miami, FL 33131

U.S.A

Attention: Ouali Benmeziane (“Seller”)

 

 10.5 CONFIDENTIALITY

 

Unless otherwise agreed to by Seller, the Buyer shall make no public
announcement or other disclosure in any way relating to this proposed
transaction to any person including, but not limited to, clients, service
contract holders and Buyer’s employees and suppliers, unless as required by law.
 It is anticipated that a public announcement will be made by the Buyer after
consummation of this Agreement, which shall be provided to Mr. Ouali Benmeziane
for any reasonable edits prior to final release.

 

10.6 ENFORCEABILITY

 

Notwithstanding anything to the contrary set forth herein, the Seller’s
obligation to consummate the transaction described herein shall be subject to
(i) negotiation of acceptable documentation, (ii) approval of the transaction by
its Board of Directors and (iii) satisfactory completion of its due diligence as
described herein.

 

10.7 WAIVER

 

Neither the failure nor any delay by any party in exercising any right, power,
or privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege.  To the maximum extent permitted by applicable
law, no party will be deemed to have waived any of its rights or privilege under
this Agreement or the documents referred to in this Agreement unless the waiver
is in writing and no waiver given by a party will be applicable except in the
specific instance for which it is given.

 

10.8 MODIFICATION

 

This Agreement may not be amended except by written agreement executed by the
party to be charged with the amendment.

 

10.9 ASSIGNMENTS, SUCCESSORS, AND THIRD-PARTY RIGHTS

 

Neither party may assign any of its rights under this Agreement without the
prior written consent of the other party, other than a wholly owned (direct or
indirect) Related Person that affirms in writing that it will be bound to the
representations, warranties, and obligations of Buyer under this Agreement as if
it signed the Agreement as the original signatory Buyer (with such factual
changes, such as jurisdiction of organization, as reasonably may be required).
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of the successors and permitted
assigns of the parties.  Nothing expressed or referred to in this Agreement will
be construed to give any Person other than the parties to this Agreement any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement.  This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and assigns.

 

10.10 SEVERABILITY

 

If a court of competent jurisdiction holds any provision of this Agreement
invalid or unenforceable, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

10.11 SECTION/ARTICLE HEADINGS; CONSTRUCTION

 

The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation.  All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement, as with "Article" or "Articles".  All words used in
this Agreement will be construed to be of such gender or number as the
circumstances require, and capitalization is for convenience and clarity.
 Unless otherwise expressly provided, the word “including” does not limit the
preceding words or terms.

 

10.12 GOVERNING LAW

 

This Agreement will be governed by and construed under the laws of Nevada,
U.S.A. without regard to conflicts of laws principles that would require the
application of any other law.

 

10.13 COUNTERPARTS

 

This Agreement may be executed by traditional or electronic signature in one or
more counterparts, transmitted traditionally or by electronic means, each of
which will be deemed to be an original copy of this Agreement, and all of which,
when taken together, will be deemed to constitute the same agreement.




[signature page to follow]

 

8                

             

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date indicated in the first sentence of this Agreement.




CANNABIS CAPITAL CORP (“Buyer”)

Per:    /s/ Chad S. Johnson

___________________________________________

Chad S. Johnson, Esq., Director, President & CEO







Per:   /s/ Robert Kane

_____________________________________

Robert Kane, Director & CFO








WEBCONGRESS, INC. (“Seller”)

Per:    /s/ Ouali Benmeziane

_____________________________________

Ouali Benmeziane, CEO













 9               

             


EXHIBIT ‘1’




ASSETS




The business and operations including the assets of WebCongress, Inc. but are
not limited to, the following:


a.

Brands, trademarks, trade-names, and designs

b.

Websites and content

c.

Client Base

d.

All Facilities

e.

All Capital Assets

f.

All Hardware and Software

g.

All Research and Development

h.

All Intellectual Property

i.

All Internal Systems

j.

All other contracted rights, properties, patents, trademarks, and distribution
rights and agreements pertaining to its WebCongress.



















 10               

             





EXHIBIT ‘2’




LIABILITIES AND OBLIGATIONS




The following liabilities and obligations of WebCongress, Inc. include:




1.

Accounts payable (See details in Exhibit ‘2a’)

2.

Accrued expenses and liabilities (See details in Exhibit ‘2b’)

3.

Other debts and liabilities (See details in Exhibit ‘2c’)

4.

Taxes payable (See details in Exhibit ‘2d’)

5.

Contractual obligations (See details in Exhibit ‘2e’)

6.

Contingencies (See details in Exhibit ‘2f’)



















     11           

             














EXHIBIT 3




BILL OF SALE




BE IT KNOWN, that for good and valuable consideration, and in the payment of the
sum of one hundred thousand (100,000.00) Rule 144 restricted common shares in
CBCA with a fair market value of approximately USD $1,500,000.00 the receipt and
sufficiency of which is hereby acknowledged, the undersigned WebCongress, Inc.,
a Florida corporation Federal Tax ID #46-3789320 (the “Seller”) hereby grants,
sells, and transfers to Cannabis Capital Corp (the “Buyer”) and its heirs,
executors, administrators, successors, and assigns forever, the following
corporate business and assets contained therein:




Seller’s Assets as list below but not limited to the following:


a.

Brands, trademarks, trade-names, and designs

b.

Websites and content

c.

Client Base

d.

All Facilities

e.

All Capital Assets

f.

All Hardware and Software

g.

All Research and Development

h.

All Intellectual Property

i.

All Internal Systems

j.

All other contracted rights, properties, patents, trademarks, and distribution
rights and agreements pertaining to its WebCongress, Inc.




The Seller warrants to the Buyer is has good and marketable title to the Assets,
full authority to grant, sell, and transfer the Assets, and the Assets are sold
free and clear of all liens, claims, or other encumbrances.




The Seller further warrants to the Buyer that it will fully defend, protect,
indemnify, and hold harmless the Buyer and its lawful heirs, executors,
administrators, successors, and assigns from any adverse claims thereto.




The Assets are otherwise sold in “as is” condition and where presently located.




Signed this 15th day of April 2014.










Seller: /s/ Ouali Benmeziane

Witness:                              

Ouali Benmeziane, CEO

Print name:                          

Address: 848 Brickell Avenue #900

Occupation:                          

Miami, FL 33131 USA

Address:                              







  12              

             
